         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,           :
         Plaintiff/Counter-defendant,  : No. 2:17-cv-00495-RK
                                       :
   v.                                  : PUBLIC VERSION
                                       :
BRIDGER LOGISTICS, LLC, et al.,        :
          Defendants/Counterclaimants. :
                                       :
                                       :

    REPLY IN SUPPORT OF MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL

       Defendants/Counterclaimants Bridger Logistics, LLC, Ferrellgas Partners, L.P., and

Ferrellgas L.P. (collectively, the “BL/FG Defendants”) respectfully offer this reply brief in

further support of their Motion to Disqualify Plaintiff’s Counsel (Dkt. 264) (the “Motion”).

                                       INTRODUCTION

       In its brief, Eddystone Rail Company, LLC (“ERC”) stakes its opposition to the Motion

on an argument that attorneys are free to review inadvertently disclosed privileged

communications to determine whether such documents are actually privileged. As explained

further below, ERC cites no applicable authority for this position, which would eviscerate the

privilege and the protective rules governing inadvertent disclosure. Indeed, if ERC’s position

were accepted, any attorney who receives inadvertently disclosed documents would be free to

analyze such materials, absorbing confidential information that cannot be forgotten. Rules 26(b)

and 4.4(b) do not permit such use, nor does the Rule 502(d) Stipulation in this case.

       ERC also makes the incredible assertion that



                                                                             which displayed the

                                                1
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 2 of 18




following all-caps, bolded legend on nearly every page:




To understand the impossibility of ERC’s argument, the Court need only
                                                              1



       ERC also contends that,




       Bottom line, Steptoe broke the rules by (1) continuing to review (and apparently

circulating to its entire team) the Rios-Soiefer-Hampton email chain that was obviously subject

to a claim of privilege and mistakenly produced; (2) using the Rios-Soiefer-Hampton email chain

to make its decision to pursue a crime-fraud motion that had apparently been under consideration

for some time; and (3) continuing to review other privileged documents even after receiving a

clawback letter stating that such materials were inadvertently disclosed.

       Rather than demonstrating contrition or proposing a different remedy, ERC denies fault

and attempts to blame the victim, arguing (at 2) that the BL/FG Defendants “should not be

allowed to benefit from their own mistaken disclosures.” But the BL/FG Defendants did not

mistakenly disclose the Rios-Soifer-Hampton email chain or any related documents. Rather, the


1
       Numbered exhibits cited in this brief are attached to the Davis Declaration submitted as Ex. A.

                                                   2
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 3 of 18




documents were inadvertently produced by their co-defendants, Rios and Gamboa.

       Accordingly, for the reasons set forth in their opening brief and below, the BL/FG

Defendants respectfully (and reluctantly) ask that Steptoe be disqualified. At a minimum, the

BL/FG Defendants ask the Court to ensure that Steptoe and ERC are not able to make further

“use” of or profit from the inadvertently disclosed documents for any purpose in this litigation.

                                           ARGUMENT

I.     ERC’S INTERPRETATION OF THE GOVERNING RULES IS WRONG.

       ERC attempts to escape repercussions for Steptoe’s misuse of the BL/FG Defendants’

privileged information by arguing (at 9, 13, and 15) that, even after realizing that documents are

inadvertently disclosed and subject to a claim of privilege, counsel is permitted to continue to use

the documents for purposes of assessing the other party’s claim of privilege. If true, ERC’s

position would eviscerate the governing rules by permitting counsel to review and take account

of any privileged materials inadvertently disclosed in litigation. Steptoe’s interpretation of the

rules is wrong, and it risked disqualification when it made the decision to review documents that

it knew were inadvertently disclosed and subject to a privilege claim.

       A.      Both Rule 26(b)(5)(B) And The Rule 502(d) Stipulation Prohibited ERC
               From Using Inadvertently Disclosed Documents For Any Purpose.

       ERC’s argument cannot be reconciled with the plain text of Rule 26(b)(5)(B), which

states that a party “must not use” the information subject to the claim of privilege “until the claim

is resolved” (emphasis added). The parties’ Rule 502(d) Stipulation also states that, upon

receiving a clawback notice, the receiving party “must not use or disclose the Protected

Information until the claim of privilege or protection is resolved.” (Dkt. 62 at 2 (emphasis

added).) These prohibitions on “use” are not subject to any general exception for “litigation

activities related to challenging the claim of privilege.”


                                                  3
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 4 of 18




       Nevertheless, ERC argues that the Steptoe team had license to continue reviewing

documents that they knew to be inadvertently disclosed because Rule 26(b)(5)(B) states that a

party “may promptly present the information to the court under seal for a determination of the

claim” of privilege, and the Rule 502(d) Stipulation contains similar language. This “exception,”

however, does not grant permission to examine or rely upon the substance of privileged

documents, neither of which is necessary to have documents submitted under seal for in camera

review. Indeed, ERC supports this untenable position (at 10) with a citation to an advisory

committee note for a different part of the Rule—ERC’s quote relates to Section 26(b)(5)(A), but

Steptoe has violated Rule 26(b)(5)(B).2

       As explained further below, Steptoe misused inadvertently disclosed documents to guide

its decision to file its crime-fraud motion. Federal courts have held this type of use—i.e., relying

on the material subject to the claim of privilege to argue against the privilege—to be prohibited

by Rule 26(b)(5)(B). As one district court aptly explained:

       Rule 26(b)(5) clearly prohibits the use or disclosure of an inadvertently produced
       document that is subject to a claim of privilege or work product protection “until
       the claim of privilege is resolved.” Thus, [the party challenging the claim of
       privilege] cannot rely on the substance of the . . . privileged documents to argue
       that [the other party has] waived protection of them.

Cudd Pressure Control, Inc. v. New Hampshire Ins. Co., 297 F.R.D. 495, 499 (W.D. Okla. 2014)

(citation omitted). Other courts have reached similar conclusions. See, e.g., Greater N.Y. Taxi

Ass’n v. City of N.Y., No. 13-cv-3089, 2018 WL 2316629, at *6 (S.D.N.Y. May 8, 2018)

(rejecting plaintiffs’ contention that they were permitted to continue reviewing documents after
2
        ERC argues (at 8-10) that such a submission for in camera review “necessarily” requires
“receiving counsel” to “analyze the document[s] before deciding whether to contest the
privilege.” But inadvertently disclosed privileged documents can be submitted for in camera
review without being reviewed and analyzed by the receiving party, including by adopting the
standard practice of using non-privileged information to argue that the Court should order an in
camera review. Here, it would have been highly improper for Steptoe to analyze and select
inadvertently disclosed materials for submission to the Court under seal.
                                                 4
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 5 of 18




receiving clawback letter, explaining that plaintiff could seek to contest privilege claim only on

grounds that were formed “independent of knowledge gained during their improper review of the

documents”); Burt Hill, Inc. v. Hassan, No. 09-1285, 2010 WL 419433, at *4 (W.D. Pa. Jan. 29,

2010) (emphasizing “the oft-cited protocol directing counsel, upon discovering the confidential

nature of documents, to cease review, notify the owner, and abide by the owner’s instructions

regarding the documents’ disposition” (emphasis added)); Kelly v. CSE Safeguard Ins. Co., No.

2:08-CV-88-KJD-RJJ, 2011 WL 3494235, at *3 (D. Nev. Aug. 10, 2011) (requiring party

receiving inadvertently produced privileged documents to “return all unredacted copies . . . and

destroy any unredacted electronic copies” and “prohibit[ing] [it] from using unredacted portions

in any manner”); Johnson v. Stein Mart, Inc., No. 306-CV-341-J-34TEM, 2009 WL 1424214, at

*3 (M.D. Fla. May 20, 2009) (stating that court had reprimanded counsel, earlier in the same

case, who “refus[ed] to return . . . inadvertently disclosed emails”).3

       B.      Rule 4.4(b) Did Not Allow Steptoe To Continue Reviewing The Documents.

       ERC also attempts to excuse Steptoe’s conduct (at 14) by arguing that Rule 4.4(b)

allowed Steptoe to continue reviewing inadvertently produced materials even after recognizing

their potentially privileged nature. This argument is wrong for at least three reasons.

       First, as explained in the BL/FG Defendants’ Motion (at 9-10), Rule 4.4(b) and Rule

26(b)(5)(B) work in tandem to prevent misuse of inadvertently disclosed privileged information.

ERC does not dispute that Rule 4.4(b) cannot override Rule 26(b)(5)(B). Instead, ERC quotes

selectively (at 14) from ABA Formal Opinion 05-437, arguing that “Rule 4.4(b) does not

obligate a ‘lawyer either to refrain from examining the materials or to abide by the instructions of

the sending lawyer.’” The Opinion states in the next sentence, however, that other sources of law
3
         ERC argues in a footnote (at 8 n.5) that Defendants did not comply with the Rule 502(d)
stipulation because they did not state “the bases for their privilege assertions” in their clawback
letters. As Steptoe concedes, however, all such documents were included in privilege logs.
                                                  5
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 6 of 18




beyond the ethical rules may require the lawyer to do more than just notify the producing party:

“Whether the lawyer is required to take additional steps, such as returning the document . . . , is a

matter of law beyond the scope of these Rules.” Ex. E, ABA Formal Opinion 05-437 (Oct. 1,

2005) (quoting Rule 4.4, comment 2); see also Pa. R. P. C. 4.4(b) & cmt. 2. Indeed, the

Pennsylvania Bar Association’s Committee On Legal Ethics observed in 2007 that Rule

26(b)(5)(B) “restrict[s] a recipient’s use or disclosure of information that is ‘produced in

discovery that is subject to a claim of privilege. . . .’ until court resolution of any claims of

privilege.” Ex. F, Pa. Bar Revised Formal Opinion 2007-200, Inadvertent Disclosures, at 3.

       Second, ERC does not dispute that Rule 4.4(b) requires the receiving party and its

counsel to “promptly notify” the opposing party of the inadvertent production. Pa. R. P. C.

4.4(b). The purpose of this prompt notification requirement is to “permit [the sender] to take

protective measures”—such as sending a clawback notice—with respect to the inadvertently

disclosed documents. Id., cmt. 2. Here, Steptoe did not adhere to its obligation to provide

prompt notice of its                discovery of the material subject to a claim of privilege. ERC

and Steptoe should not be permitted to sleep on their Rule 4.4(b) notification obligation in order

to delay the inevitable clawback notice or to avoid the prohibition on use in Rule 26(b)(5).

       Third, even if Rule 4.4(b) allowed Steptoe to continue reviewing the inadvertently

produced material and even if it had not violated the prompt notification requirement, the Rule

502(d) Stipulation required Steptoe to cease reviewing the inadvertently disclosed documents the

moment it realized that they were subject to a privilege claim. The Stipulation provides that

“where a Receiving Party first discovers a document or information that, in good faith, the

Receiving Party believes the Producing Party may deem to be Protected Information, the

Receiving Party shall promptly provide written notice to the Producing Party.” (Dkt. 62 at 2.)



                                                 6
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 7 of 18




The Stipulation further provides that, upon “giving notice in accordance with the foregoing

provision[], a Receiving Party . . . must not use or disclose the Protected Information until the

claim of privilege or protection is resolved.” (Id. (emphasis added).)

       C.      The Cases ERC Cites Are Distinguishable.

       ERC relies principally on three cases to support its contention that it did nothing wrong

by continuing to review documents it knew to be inadvertently disclosed: National Graphics,

Inc. v. Brax Ltd., U.S. Home Corp. v. Settlers Crossing, L.L.C., and Irth Sols., LLC v.

Windstream Commc’ns LLC. (Dkt. 274 at 11–13.) In all of these cases, however, the allegedly

privileged communications were not privileged, or the privileged had been waived.

       As the court explained, the inadvertently disclosed declaration at issue in National

Graphics was intended to be disclosed to a third party and therefore was not privileged: “I

conclude that the declaration is not privileged because the information contained in it was not

intended to be a confidential communication with Plaintiff’s attorney,” but rather “that his

statements and representations would be presented to the Patent and Trademark Office (PTO) or

used in litigation over the patent.” Case No. 12-C-119, 2015 WL 13029361, at *1 (E.D. Wisc.

Jan. 8, 2015). In stark contrast, the emails inadvertently disclosed to Steptoe were clearly

privileged, as is evident from the bold-faced, all-caps warnings on nearly every page.

       In U.S. Home, the court found that the disclosing party had waived privilege and that the

disclosure was not inadvertent: “The disclosure by Greenberg Traurig, former counsel to U.S.

Home, was not inadvertent.” Civil Action No. DKC-08-1863, 2012 WL 13013055, at *7 (D.

Md. Oct. 12, 2012). And in Irth Solutions, No. 2:16-cv-219, 2017 WL 3276021, at *13-14 (S.D.

Ohio Aug. 2, 2017), the court found that the disclosing party “waived the privilege” because they

produced the documents twice, after conducting a privilege review, and the disclosure was

“completely reckless.” (emphasis added).
                                                7
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 8 of 18




        Here, of course, Rios and Gamboa (not the BL/FG Defendants) inadvertently produced

the Rios-Soiefer-Hampton email chain, and there is no dispute that co-defendants cannot waive a

privilege on the BL/FG Defendants’ behalf. See In re Processed Egg Prod. Antitrust Litig., No.

08-MD-02002, 2014 WL 6388436, at *10 (E.D. Pa. Nov. 17, 2014) (“[T]he power to waive the

corporate attorney-client privilege rests with the corporation's management.”); In re Teleglobe

Commc’ns Corp., 493 F.3d 345, 364 (3d Cir. 2007) (“[O]ne co-defendant could not waive the

privilege that attached to the shared information without the consent of all others.”).

        D.      Counsel Risks Disqualification By Ignoring Inadvertent Disclosure Rules.

        To allay any remaining doubts the Court may have, the undersigned retained Lawrence J.

Fox, an expert in professional responsibility and lecturer at Yale Law School, to offer an opinion

on Steptoe’s position that it was free to continue reviewing inadvertently disclosed documents.

        Mr. Fox is a former chairman of the ABA Standing Committee on Ethics and

Professional Responsibility and a former chairman of the ABA’s Section of Litigation. (Ex. D,

Fox Decl. ¶ 8.)      Before teaching at Yale, he taught law at Cornell, The University of

Pennsylvania, and Harvard. (Id. ¶ 6.) He is the author or co-author of a number of books on

professional responsibility and dozens of articles on many topics related to both ethics and

litigation. (Id. ¶ 7.) Mr. Fox was a lawyer at Drinker Biddle & Reath LLP for 45 years, and he

now is a partner at Schoeman Updike Kaufman & Gerber LLP in New York, where he continues

to specialize in the area of professional responsibility. (Id. ¶ 4.)

        Mr. Fox helped author the first ABA Formal Ethics Opinion concerning the inadvertent

disclosure of privileged information. (Id. ¶ 15.) As he explains, along with the historical

backdrop against which these rules have developed, there is no basis for Steptoe’s position that

attorneys are free to review inadvertently disclosed privileged materials:

        When it comes to this juncture in the proceeding where a mis-sent document is in
                                                   8
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 9 of 18




       the possession of the adverse party, both the rules of professional conduct and the
       rules of civil procedure, in Rule 26(b)(5)(B), provide the fair way out of this
       conundrum. . . . Without consulting Court or adversary, Steptoe proceeded to
       review the documents without regard to the privilege that attached to all or most
       of them. Such self-help destroyed the careful balance that Rule 4.4 and the
       Federal Rules of Civil Procedure, Rule 26 (b)(5)(B), have established,
       demonstrating pure disdain for the present civilized order that has been
       established to avoid the rules of the jungle, treating the rules as merely hortatory
       and not applying to the law firm. But the only way this works is if, as lawyers,
       everyone follows the proper procedure.

(Id. ¶¶ 18–20.) Of course, the contents of privileged materials cannot simply be forgotten:

       Steptoe argues there is nothing to worry about because their lawyers will only
       review the documents for privilege. Nowhere does Steptoe explain how this is
       possible. How does a lawyer review an allegedly privileged document without
       learning its substantive content? How does the lawyer forget what he or she saw?
       How can any information be flushed from the reviewing lawyer’s mind once it
       has been read?

(Id. ¶ 21.)   As a result, attorneys risk disqualification by continuing to review privileged

materials they believe to be inadvertently disclosed by an adversary in litigation. (Id. ¶ 19.)

II.    STEPTOE BROKE THE RULES.

       A.




              This contention is demonstrably false. As stated above, the Rios-Soiefer-Hampton

email chain contains the following message on the first page: “THIS IS A PRIVILEGED AND

CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION OR WORK PRODUCT.”

(Ex. 1.) Hampton’s email signature block also appears on the first page and shows his title as

                                                 9
        Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 10 of 18




“Senior Vice President, Legal and Risk Management.” None of this is hidden in fine print:




(See Ex. 1, Redacted Copy of Rios-Soiefer-Hampton chain.)

       The Rios-Soiefer-Hampton chain is six pages long.           The “PRIVILEGED AND

CONFIDENTIAL” warning and Hampton’s signature block identifying him as “Senior Vice

President, Legal and Risk Management” appear on four of the six pages. (Id.) Moreover, on one

of the other two pages, Rios began his email with another bold, all-caps warning:

“PRIVILEGED AND CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION.”

(Id.) In short, the document was obviously privileged, and it should not have been reviewed.




                                              10
        Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 11 of 18




                                   Attached are three additional declarations from attorneys who

participated in the October 5 call, all of whom affirm the account in the Kramer Declaration.

(Ex. A, Davis Decl. ¶¶ 5–8; Ex. B, Hartley Decl. ¶¶ 5–8; Ex. C, Brassfield Decl. ¶¶ 3–6.).

       B.      Steptoe Used The Rios-Soiefer-Hampton Email Chain To Guide Its Strategy.

       Again, Rule 26(b)(5)(B), Rule 4.4(b), and the Rule 502(d) Stipulation together required

Steptoe to immediately cease reviewing the Rios-Soiefer-Hampton email chain and provide

prompt notification to Defendants of the inadvertent production. Instead, Steptoe appears to

have circulated the emails to its entire litigation team, who used the content of the emails to

make the decision to file a crime-fraud motion Steptoe had been contemplating for some time.

Indeed, ERC states repeatedly that




                                                                                        But it is

undisputed that ERC decided to file its crime-fraud motion after reviewing the privileged emails.

       As several attorneys who participated in the October 5 meet and confer call attest,



                                               11
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 12 of 18




    4




                                   The sequence of events it undisputed, and it is clear




        ERC also attempts to distract from Steptoe’s wrongdoing (at 8, 15) by listing ways in

which Steptoe restrained itself from misusing the BL/FG Defendants’ privileged information.

As to the crime-fraud motion, ERC chooses its words carefully when it argues that Steptoe did

not “specifically reference” clawed-back documents in the motion.




                                                                     Steptoe failed to inform the

4

                                                                                  Moreover, as
explained in the BL/FG Defendants’ Opposition to the crime-fraud motion (Dkt. 268 at 19-26),
the alleged fraudulent transfers in January 2016 (following the communications in the Rios-
Soiefer-Hampton email chain) involved assets already pledged as collateral for a credit facility,
and encumbered assets cannot be fraudulently transferred under PUFTA.
                                               12
        Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 13 of 18




Court that it had already reviewed this email chain before filing its crime-fraud motion.

       In sum, it is clear from the sequence of events that Steptoe used the Rios-Soiefer-

Hampton email chain (and other such documents) to make its strategic decision to challenge the

BL/FG Defendants’ claim of privilege under the crime-fraud exception. This is the precise sort

of use prohibited by Rule 4.4(b), Rule 26(b)(5)(B), and the Rule 502(d) Stipulation.

       C.      Steptoe Admits That It Continued To Review Inadvertently Produced
               Materials And Used Them To Evaluate Privilege Claims.

       As ERC admits (at 5),




             As discussed above, this is the very type of improper “use” prohibited by Rule

26(b)(5), Rule 4.4(b), and the 502(d) Stipulation.

       While the documents listed in the BCLP Clawback Letter are not the subject of ERC’s

crime-fraud motion, Steptoe brazenly violated the rules by continuing to review these documents

even after receiving the clawback letter. Steptoe’s lack of contrition is significant as a general

matter and also because “a finding of actual prejudice is not necessarily a prerequisite to a

court’s disqualification of counsel.” Nunez v. Lovell, Civil No. 2005-7, 2008 WL 4525835, at *6

(D.V.I. Oct. 3, 2008). “Rather, disqualification in circumstances . . . where specific injury to [a]

party has not been shown is primarily justified as a vindication of the integrity of the bar,” id.,

and upholding the integrity of the judicial system is the “most significant” policy supporting

disqualification. Jordan v. Philadelphia Hous. Auth., 337 F. Supp. 2d 666, 678 (E.D. Pa. 2004).

III.   STEPTOE SHOULD BE DISQUALIFIED.

       ERC argues (at 20) that disqualification is “not favored.” Also disfavored, however, are

flagrant violations of the rules protecting the attorney-client privilege and stipulations endorsed


                                                13
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 14 of 18




by the Court entered to effectuate such rules. As this Court has explained, the “most significant

policy weighing in favor of disqualification is the court’s interest in protecting the integrity of

the proceedings and maintaining public confidence in the judicial system.” Jordan, 337 F. Supp.

at 678; see also Comm’l Credit Bus. Loans, Inc. v. Martin, 590 F. Supp. 328, 336 (E.D. Pa.

1984) (“Despite my conclusion that plaintiff has not established that disqualification is required

under a literal reading [of the rules], the duty to maintain the integrity of the judicial process

requires the exercise of my inherent supervisory powers to order the disqualification of

[defendant’s] trial counsel.”).

       ERC and Steptoe attempt to brush aside with inconsequential distinctions (at 18-20) the

numerous cases in which courts have ordered disqualification. But as in those cases, Steptoe

obtained privileged, confidential information, which it then used improperly and broke the rules.

       Moreover, ERC’s principal case, Nesselrotte v. Allegheny Energy, Inc., No. 06-01390,

2008 WL 2890832, at *6-8 (W.D. Pa. July 23, 2008), is factually distinguishable. The court in

Nesselrotte declined to order disqualification after finding that (1) the plaintiff acted in good

faith, (2) the documents in question “come into play in th[e] case,” (3) the plaintiff did not rely

on the documents to further the pursuit of her claims, and (4) disqualification would have

severely prejudiced the plaintiff. The circumstances here stand in stark contrast.

       First, it is debatable whether Steptoe acted in good faith when it reviewed an email chain

with the following warning on nearly every page:           “THIS IS A PRIVILEGED AND

CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION OR WORK PRODUCT.”

       Second, the court in Nesselrotte concluded that the documents plaintiff’s counsel

improperly reviewed would “not influence the litigation,” “would have a minimal effect on th[e]

litigation,” and would “not come into play in th[e] case.” 2008 WL 2890832, at *6. Here, the



                                                14
         Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 15 of 18




Rios-Soiefer-Hampton email chain contains privileged communications about central events in

this case, and it is featured specifically in the crime-fraud motion.

       Third, in Nesselrotte, plaintiff had not “relied upon” the privileged material “in any

meaningful way in prosecution of her case.” Id. at *7. Here, ERC and Steptoe made their

decision to file the crime-fraud motion only after reviewing the Rios-Soiefer-Hampton email

chain, which Mr. Theodore (mistakenly) concluded revealed a “massive crime-fraud issue.”

ERC plainly views the crime-fraud motion as meaningful, as it has postponed virtually all of its

depositions of key defense witnesses until after the motion is resolved.

       Fourth, in Nesselrotte, disqualification would have resulted in “severe prejudice’,”

because “discovery ha[d] concluded and Defendants ha[d] filed motions for summary judgment.”

Id. Here, despite Steptoe’s argument (at 23) that “[f]act discovery is almost closed, and trial is

likely only a few months away,” the parties are in the midst of fact depositions, and there is no

imminent trial. Indeed, following fact discovery, the parties will need to exchange expert

reports, complete expert discovery, engage in dispositive motion practice, and litigate pre-trial

motions (among other trial preparation activities). No trial date has been set.

       There is ample time for different counsel to step in and be ready for the trial in this

matter. In fact, it would not even be necessary for ERC to retain new counsel, as Ballard

Spahr—a sophisticated law firm with more than 500 attorneys—has represented ERC in this

matter from the very outset of the litigation.

       In the event the Court has any doubts about disqualification, limited discovery could

reveal the extent to which Steptoe used the BL/FG Defendants’ privileged information in

violation of the rules. With more information, the Court may be able to fashion a remedy that

limits the harm resulting from Steptoe’s improper decision to review and use the Rios-Soeifer-



                                                 15
        Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 16 of 18




Hampton chain and the other inadvertently-produced and clawed-back documents (e.g., by

disqualifying only Mr. Theodore, striking the crime-fraud motion, or excluding evidence).

                                        CONCLUSION

       For all of these reasons, the BL/FG Defendants respectfully (and reluctantly) ask the

Court to disqualify Steptoe as counsel for ERC.        At a minimum, the BL/FG Defendants

respectfully ask for discovery to further explore the prejudice resulting from ERC’s improper use

of inadvertently disclosed privileged documents and help fashion an alternative remedy.

Dated: December 4, 2018                  Respectfully submitted,

                                         By: /s/    Lawrence G. Scarborough

                                            Richard L. Scheff (I.D. No. 35213)
                                            Michael C. Witsch (I.D. No. 313884)
                                            ARMSTRONG TEASDALE, LLP
                                            1500 Market Street
                                            12th Floor, East Tower
                                            Philadelphia, PA 19102
                                            Telephone: (215) 246-3469
                                            Facsimile: (215) 569-8228
                                            rlscheff@armstrongteasdale.com
                                            mwitsch@armstrongteasdale.com

                                            Lawrence G. Scarborough (Admitted Pro Hac Vice)
                                            Bieta Andemariam (Admitted Pro Hac Vice)
                                            BRYAN CAVE LEIGHTON PAISNER LLP
                                            1290 Avenue of the Americas
                                            New York, New York 10104
                                            Telephone: (212) 541-2000
                                            Facsimile: (212) 541-4630
                                            lgscarborough@bclplaw.com
                                            bieta.andemariam@bclplaw.com



                                            Jacob A. Kramer (Admitted Pro Hac Vice)
                                            Rachel A. Beck (Admitted Pro Hac Vice)


                                               16
Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 17 of 18




                            BRYAN CAVE LEIGHTON PAISNER LLP
                            1155 F Street, NW
                            Washington, D.C. 20004
                            Telephone: (202) 508-6000
                            Facsimile: (202) 508-6200
                            jake.kramer@bclplaw.com
                            rachel.beck@bclplaw.com

                            Brian C. Walsh (Admitted Pro Hac Vice)
                            Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                            BRYAN CAVE LEIGHTON PAISNER LLP
                            211 North Broadway, Suite 3600
                            St. Louis, Missouri 63102
                            Telephone: (314) 259-2000
                            Facsimile: (314) 259-2020
                            brian.walsh@bclplaw.com
                            ali.olszeski@bclplaw.com

                            Sarah L. Hartley (Admitted Pro Hac Vice)
                            BRYAN CAVE LEIGHTON PAISNER LLP
                            1700 Lincoln Street, Suite 4100
                            Denver, Colorado 80203
                            Telephone: (303) 861-7000
                            Facsimile: (303) 866-0200
                            sarah.hartley@bclplaw.com

                            Attorneys for Bridger Logistics, LLC, Ferrellgas
                            Partners, L.P., Ferrellgas L.P., Bridger Rail
                            Shipping, LLC, Bridger Real Property, LLC,
                            Bridger Storage, LLC, Bridger Swan Ranch, LLC,
                            Bridger Terminals, LLC, Bridger Transportation,
                            LLC, J.J. Addison Partners, LLC, J.J. Liberty, LLC,
                            Bridger Admin Services II LLC, Bridger Energy,
                            LLC, Bridger Lake, LLC, Bridger Leasing, LLC,
                            Bridger Marine, LLC




                              17
        Case 2:17-cv-00495-JD Document 279 Filed 12/04/18 Page 18 of 18




                               CERTIFICATE OF SERVICE

        I hereby certify that on December 4, 2018, the foregoing was filed with the Court’s
electronic filing system, which sent electronic notice of this filing to all counsel of record.

                                           s/    Michael C. Witsch
                                           Counsel for the BL/FG Defendants




                                              18
